      Case 1:19-cv-09351-DLC Document 46 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 Of A Feather, LLC,                      :
                                         :
                          Plaintiff,     :            19cv9351 (DLC)
                -v-                      :
                                         :
 Allegro Credit Services, LLC,           :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- :
                                         :
 Allegro Credit Services, LLC,           :
                                         :
                          Plaintiff,     :            20cv2622 (DLC)
                -v-                      :
                                         :
 Of A Feather, LLC, Jared Stamell, and :
 Susan Stamell,                          :                 ORDER
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On October 9, 2019, Allegro Credit Services, LLC

(“Allegro”) removed an action to this Court.        In that Original

Action, case number 19cv9351, Of A Feather, LLC (“Feather”)

asserts claims for deceptive business practices under New York

General Business Law (“GBL”) § 349, negligent misrepresentation,

fraud in the inducement, and breach of contract.

     On March 27, 2020, Allegro filed a Related Action, case

number 20cv2622, against Feather and two of its guarantors.           On

May 10, Feather answered and asserted three counterclaims that
         Case 1:19-cv-09351-DLC Document 46 Filed 06/16/20 Page 2 of 2



are substantially similar to those it brought in the Original

Action, i.e. claims for deceptive business practices under GBL §

349, misrepresentation of a material fact, and breach of

contract.

    Allegro’s motion to dismiss in the Original Action was

fully briefed as of April 17, 2020.         On June 15, Allegro filed a

motion to dismiss Feather’s counterclaims in the Related Action,

raising many of the same arguments it makes in support of the

motion in the Original Action.        The Court therefore will address

Allegro’s motion to dismiss in the Original Action together with

its motion to dismiss the counterclaims in the Related Action.

In addressing Allegro’s motion to dismiss the Related Action

counterclaims, the Court will consider the arguments that

Feather has already made in the defense of its claims in the

Original Action.      Accordingly, it is hereby

    ORDERED that by June 23 Feather shall file any further

briefing it wishes to offer in opposition to the motion to

dismiss the Related Action counterclaims.          Allegro shall file

any reply by June 26.



Dated:       New York, New York
             June 16, 2020


                                           ____________________________
                                                   DENISE COTE
                                           United States District Judge


                                       2
